Citation Nr: 1145053	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  09-37 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include depression.

2.  Entitlement to an initial evaluation in excess of 10 percent for lumbar disc herniation with radiculitis, spinal deviation, and spinal stenosis for the period from February 13, 2007, to August 21, 2010. 

3.  Entitlement to an initial evaluation in excess of 20 percent for lumbar disc herniation with radiculitis, spinal deviation, and spinal stenosis on or after August 21, 2010.


REPRESENTATION

Appellant represented by:	Christopher Lynch, Attorney


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to December 1997 and from January 2002 to August 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In that decision, the RO granted service connection for lumbar disc herniation with radiculitis, spinal deviation, and spinal stenosis and assigned a 10 percent disability evaluation effective from February 13, 2007.  The RO also denied service connection for depression and posttraumatic stress disorder (PTSD).

During the pendency of the appeal, the RO granted service connection for PTSD in an October 2010 rating decision.  Accordingly, the issue of entitlement to service connection for PTSD no longer remains in appellate status, and no further consideration is required. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his December 2009 VA Form 9, the Veteran requested a hearing before a Veteran's Law Judge at the RO.  However, in correspondence dated in February 2010, his attorney stated that the Veteran had requested a hearing before a Decision Review Officer (DRO) and that the he had not received any information regarding the requested hearing.  Thus, it is unclear as to whether the Veteran and his attorney want a hearing before a DRO or before a Veterans Law Judge.  Nevertheless, the Veteran does appear to want some type of hearing before his claims are adjudicated, and he has not yet been afforded either type of hearing.  

The failure to afford the Veteran a hearing would amount to a denial of due process.  Therefore, a remand is required so that the RO may first determine the type of hearing the Veteran would prefer and thereafter schedule that hearing at the RO in New York, New York.  


Accordingly, the case is REMANDED for the following action:


The RO should take appropriate steps to clarify whether the Veteran wants a Decision Review Officer hearing or a hearing before a Veterans Law Judge.  

The RO should then schedule the Veteran for a hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


